DETAILED ACTION
The instant application having Application No. 16/578,381 filed on September 22, 2019 is presented for examination by the examiner.
The original claims submitted September 22, 2019 are under examination. Claims 1-20 are pending.
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Ellerbrock USPGPub 2015/0310668 A1, Vilmer USPGPub 2015/0077416 A1, Hilkes USPGPub 20150084841 A1, Bar-Zeev et al. USPGPub 2012/0068913 A1, Osterhout et al. USPGPub 20150309316 A1, and Hebert USPGPub 20070273983 A1. Rejections based on the newly cited reference(s) follow.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	Claims 7-11 are not supported by the disclosures of 62/291,129; 15/058,152; or 15/632,346 because the only “means for adjusting the system such that the images captured by the camera and transmitted for viewing on the display transition between a state of (a) being clearly viewable on the display via the horizontal optical path by the user, and (b) not viewable, or not clearly viewable, on the display via the horizontal optical path by the user,” present in these disclosures is the means comprising a mechanism adapted to adjust a position of the display and permit the display to move out of the horizontal optical path or into the horizontal optical path. Neither the smart glass nor the opaque shade are disclosed as making the display clearly viewable or not clearly viewable. Rather the 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated November 18, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  “programed” in line 1 should be “programmed” to maintain consistency in spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, the only “means for adjusting the system such that the images captured by the camera and transmitted for viewing on the display transition between a state of (a) being clearly viewable on the display via the horizontal optical path by the user, and (b) not viewable, or not clearly viewable, on the display via the horizontal optical path by the user,” present in the disclosure is the means comprising a mechanism adapted to adjust a position of the display and permit the display to move out of the horizontal optical path or into the horizontal optical path. Neither the smart glass nor the opaque shade are disclosed as making the display clearly viewable or not clearly viewable. Rather the smart glass or opaque shade perform the function of changing the opacity of the device such that the external view is either transmitted or blocked. 
Claims 8-11 depend from claim 7 and inherit this written description failing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 8, the limitations (claim 7) “(b) not viewable, or not clearly viewable, on the display via the horizontal optical path by the user, the means comprising any one or more of: … an opaque shade adapted to actuate between a state of blocking the display such that the user could not see through the display and a state of not blocking the display,”(claim 8) “(b) actuate the opaque shade to transition between the state of blocking the display and the state of not blocking the display;” are indefinite in light of the specification because the opaque shade disclosed does not block the display, 
Claims 8-11 depend from claim 7 and inherit this indefiniteness issue.
Claim 11 recites the limitation "The computer implemented method of claim 7" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In particular claim 7 is not drawn to a method, but rather a device, namely “a wearable optical system”. Either claim 11 should be amended to recite “The wearable optical system of claim 7” if that was the intended meaning, or “A computer implemented method of using the wearable optical system of claim 7”. However, if the latter is the intended scope, the claim would still be indefinite because no steps of the method are claimed.
Claim 20 recites the limitation "The computer implemented method of claim 12" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In particular claim 12 is not drawn to a method, but rather a device, namely “a wearable optical system”. Either claim 20 should be amended to recite “The wearable optical system of claim 12” if that was the intended meaning, or “A computer implemented method of using the wearable optical system of claim 12”. However, if the latter is the intended scope, the claim would still be indefinite because no steps of the method are claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 12-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ellerbrock USPGPub 2015/0310668 A1 (hereafter Ellerbrock).
Regarding claim 1, Ellerbrock teaches (Figs. 10 or 11) “A computer (paragraph 22: “The overall system may be controlled via the data processing unit which is realized for example in the form of a connected computer.”) implemented method (see steps below) of adjusting light exposure to an eye of a user (paragraph 56: “the semi-transparent optical glass 40 is automatically completely darkened”) of a wearable optical system (system of Fig. 10) when viewing images on a display (paragraph 56 “the image of the camera system in conjunction with the virtual information is displayed or projected onto the now completely opaque glasses 40”), the method comprising:
actuating a signal to a display attached to a support and adapted to be worn on a head of the user to alter the opacity of at least a portion of the display between transparent and opaque (paragraph 56: “the semi-transparent optical glass 40 is automatically completely darkened”), and
queuing an imaging modality (paragraph 56: “camera system”) to record real-time images of a viewing area (paragraph 56: “When the microscope mode is switched on, i.e. the information is displayed with magnification, the semi-transparent optical glass 40 is automatically completely darkened, and the image of the camera system in conjunction with the virtual information is displayed or projected onto the now completely opaque glasses 40”); and
transmitting the images of the viewing area to the display (paragraph 56: “the image of the camera system in conjunction with the virtual information is displayed or projected onto the now 
	Regarding claim 2, Ellerbrock teaches “the computer implemented method of claim 1, wherein the imaging modality is attached to the support or the display (see position of camera 2 attached to the support 6 for the display 1/40 in Fig. 10).”
	Regarding claim 3, Ellerbrock teaches “the computer implemented method of claim 2, wherein the imaging modality is cantilevered from the attachment point on the support or the display (see cantilevered position of camera 2 from the pivot point 41 which is the attachment point of the cantilevered portion to the remainder of the support 6).”
	Regarding claim 6, Ellerbrock teaches “the computer implemented method of claim 1, wherein the imaging modality comprises a remotely-positioned camera (see position of camera 2 remote from the head-mounted device in Fig. 11).”
	Regarding claim 12, Ellerbrock teaches “A wearable optical system (system of Fig. 10), comprising:
a user wearable support (6 and 42) comprising a display (40) that is viewable by a user (eyes 7) via a horizontal optical path (see horizontal path between 40 and 7 in Fig. 10), wherein the support is attached to the display (40 is attached to 6 because it is not floating in free space); and

a processor (paragraph 22: “a data processing unit”; “The overall system may be controlled via the data processing unit which is realized for example in the form of a connected computer”) programmed to center the work area optical path on a position of the visible work area (Firstly, the work area optical path is inherently centered on the position of the visible work area because the work area optical path defines the center of the visible work area. Secondly, the processing unit is programmed to center the work area optical path on the position of the visible work area in that the cameras are “synchronized with each other so as to focus on a common spot” paragraph 9).”
	Regarding claim 13, Ellerbrock teaches “the wearable optical system of claim 12, wherein the processor is programed to center the work area optical path visible to the user on the position of the visible work area in an automated manner (paragraph 53: “The two-camera systems may, … be electrically synchronized with each other”).”
	Regarding claim 18, Ellerbrock teaches “the wearable optical system of claim 12, wherein the camera is programmed to autofocus on the work area (paragraph 9: “focus on a common spot”).”
	Regarding claim 19, Ellerbrock teaches “the wearable optical system of claim 12, wherein the camera comprises two or more cameras (e.g. paragraph 9: “a head assembly, on which two cameras are arranged”).”
	Regarding claim 20, Ellerbrock teaches “the computer implemented method of claim 12, wherein the display comprises an LCD display, a plasma display, a prism-reflective display, or a projector 
	
Claim 7 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hilkes USPGPub 20150084841 A1 (hereafter Hilkes).
	Regarding claim 7, Hilkes teaches “A wearable optical system (paragraph 3: “head-worn near-to-eye displays”), comprising:
a user wearable support (eyeglasses frame 1 and HMD Housing 2) comprising a display (HMD Display Optics 5) that is viewable by a user via a horizontal optical path (see horizontal viewing angle 7 in Fig. 2), wherein the support is attached to the display (HMD Display Optics 5 are held by HMD Housing 2); and
a cantilevered vision redirecting mechanism (camera 9, held by HMD Housing 2 in a cantilevered position relative to the eyeglasses frame 1) comprising a camera (Camera 9), wherein the camera is in optical communication with the display such that images captured by the camera are transmitted for viewing on the display (paragraph 15: “a video camera, which provides the video information to the electronic display”), and
a means for adjusting the system (HMD Housing Pivot 3) such that the images captured by the camera and transmitted for viewing on the display transition between a state of (a) being clearly viewable on the display via the horizontal optical path by the user (position of Fig. 2, paragraph 13: “by angling the neck slightly forward and directing their gaze slightly upward, they can look into the display”, see how the line from the eye to the display is horizontal in Fig. 2), and (b) not viewable, or not clearly viewable, on the display via the horizontal optical path by the user (position of Fig. 1, paragraph 13: “by angling the neck slightly back and directing their gaze slightly down, they can view below the electronic display using their natural vision.” In the position of Fig. 1 the display is not viewable via the horizontal 
smart glass comprised in the display (first option, not required), an opaque shade adapted to actuate between a state of blocking the display such that the user could not see through the display and a state of not blocking the display (second option, not required), or a mechanism (pivot point 3) adapted to adjust a position of the display (the HMD Housing 2 and HMD Display Optics 5 therein can have their position relative to the eyeglasses frame adjusted, compare Figs. 3 and 4) and permit the display to move out of the horizontal optical path or into the horizontal optical path (In Figs. 1 and 4 the display is out of the horizontal optical path, in Fig. 1 because the display is above the horizontal path and in Fig. 4 because the display is below the optical path. In Figs. 2 and 3 the display is in the horizontal path).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock USPGPub 2015/0310668 A1 (hereafter Ellerbrock) as applied to claims 1 or 3 above, and further in view of Vilmer USPGPub 2015/0077416 A1 (hereafter Vilmer).
	Regarding claim 4, Ellerbrock teaches “the computer implemented method of claim 1,” however, Ellerbrock fails to disclose “wherein the imaging modality comprises a 180° camera or a 360° camera.” Note however that Ellerbrock teaches paragraph 58: “These are merely several examples of applications in dentistry and dental technology. Many applications or procedures in other fields of 
	Vilmer teaches a head mounted display “wherein the imaging modality comprises a 180° camera or a 360° camera (paragraph 94: “FIG. 14A illustrates an exemplary omnidirectional camera 1401 for creating the media file… Camera 1401 contains two cameras, 1402 and 1403, each coupled with wide angle lenses for capturing omnidirectional image data. In this example, each camera captures a hemispherical image with at least a 180° degree field of view, such that the combined image data from both cameras will collectively represent a complete or "spherical" field of view containing 360° horizontal by 180° vertical field of view.”).”
	Furthermore Vilmer (paragraph 94) teaches that such a camera arrangement enables the combined image data to collectively represent a complete or "spherical" field of view containing 360° horizontal by 180° vertical field of view.
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize as the camera 2 of Ellerbrock an omnidirectional camera system as taught by Vilmer in order to enable a complete or “spherical” field of view as taught by Vilmer paragraph 94. Such a modification is consistent with Ellerbrock’s teaching of using the system of Ellerbrock in situations other than dental applications.
	Regarding claim 5, Ellerbrock teaches “the computer implemented method of claim 3,” however, Ellerbrock is silent regarding “wherein the imaging modality comprises two or more cameras.”

	Furthermore Vilmer (paragraph 94) teaches that such a camera arrangement enables the combined image data to collectively represent a complete or "spherical" field of view containing 360° horizontal by 180° vertical field of view.
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize as the camera 2 of Ellerbrock an omnidirectional camera system comprising two cameras as taught by Vilmer in order to enable a complete or “spherical” field of view as taught by Vilmer paragraph 94. Such a modification is consistent with Ellerbrock’s teaching (paragraph 58) of using the system of Ellerbrock in situations other than dental applications.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hilkes USPGPub 20150084841 A1 (hereafter Hilkes) as applied to claim 7 above, and further in view of Bar-Zeev et al. USPGPub 2012/0068913 A1 (hereafter Bar-Zeev).
Regarding claims 8-10, Hilkes teaches “the wearable optical system of claim 7,” however, Hilkes fails to teach (claim 8) “wherein the means comprises a processor programmed to: (a) actuate the smart glass to transition between an opaque state and a transparent state; (b) actuate the opaque shade to transition between the state of blocking the display and the state of not blocking the display; or (c) actuate the mechanism adapted to adjust a position of the display to move the display into the horizontal optical path and out of the horizontal optical path.”
(claim 9) “The wearable optical system of claim 8, having smart glass comprised in the display, wherein the processor is programed to apply a variable electric signal to the smart glass that can 
(claim 10) “The wearable optical system of claim 8, wherein the smart glass comprises a smart glass technology selected from electrochromic smart glass, photochromic smart glass, suspended particle smart glass, liquid crystal smart glass, or nano smart glass.”

Bar-Zeev teaches a wearable optical system (e.g. Figs. 1 and 7A) (claim 8) “wherein the means comprises a processor (control circuit 100, paragraph 44: “The opacity filter is under the control of an opacity filter control circuit 100”) programmed to: (a) actuate the smart glass (opacity filter 106, which is a smart glass see paragraph 50: “The opacity filter can be a see-through LCD panel, electrochromic film, or similar device which is capable of serving as an opacity filter.”) to transition between an opaque state and a transparent state (paragraph 51: “The opacity filter can include a dense grid of pixels, where the light transmissivity of each pixel is individually controllable between minimum and maximum transmissivities. While a transmissivity range of 0-100% is ideal,”); (b) actuate the opaque shade to transition between the state of blocking the display and the state of not blocking the display  (second option not required); or (c) actuate the mechanism adapted to adjust a position of the display to move the display into the horizontal optical path and out of the horizontal optical path (third option not required).”
(claim 9) “having smart glass (opacity filter 106) comprised in the display (see Fig. 1 where opacity filter 106, together with augmented reality display 12, are the display that presents images to the eye 118), wherein the processor is programed to apply a variable electric signal to the smart glass 
(claim 10) “wherein the smart glass comprises a smart glass technology selected from electrochromic smart glass (paragraph 50 “electrochromic film”), photochromic smart glass (2nd option not required), suspended particle smart glass (3rd option not required), liquid crystal smart glass (paragraph 50: “LCD panel”), or nano smart glass (5th option not required).”
Bar-Zeev further teaches (paragraph 42) “For compelling augmented reality or other mixed reality scenarios, it is desirable to have the ability to selectively remove natural light from the view so that virtual color imagery can both represent the full range of colors and intensities, while making that imagery seem more solid or real. To achieve this goal, a lens of a HMD device can be provided with an opacity filter which can be controlled to selectively transmit or block light on a per-pixel basis.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a smart glass (the opacity filter 106) of Bar-Zeev, that can transition the smart glass from a transparent state to permitting 0% of external light to pass though the smart glass and is either electrochromic or liquid crystal in nature, into the wearable optical device of Hilkes because such an opacity filter enables the device “to selectively remove natural light from the 
Regarding claim 11, Hilkes teaches “the computer implemented method of claim 7,” however, Hilkes does not explicitly teach “wherein the display comprises an LCD display, a plasma display, a prism-reflective display, or a projector display.” Note that the HMD Display Optics 5 in Fig. 1 appears to be a prism which receives an image from electronics 8 and reflect it towards the eye, however this is not explicitly described in Hilkes.
Bar-Zeev teaches a wearable optical system (e.g. Figs. 1 and 7A) “wherein the display comprises an LCD display (1st option not required), a plasma display (2nd option not required), a prism-reflective display (paragraph 45: “The augmented reality image is reflected by the display component 112 toward a user's eye 118” thus 112 is a reflective display and thus a “prism-reflective” display, see also how the reflective surface is embedded in a solid device, i.e. a prism), or a projector display (see Fig. 1 and paragraph 45, an augmented reality image 104 is emitted by the augmented reality emitter 102 and reflected by the augmented reality display 112 and projected onto the eye 118, thus 102 and 112 together are a projector display).”
Hilkes discloses the claimed invention except that an unspecified HMD Display Optics is used instead of a prism-reflective or projector display. Bar-Zeev shows that a prism-reflective or projector display is an equivalent structure in the art, in that it delivers an augmented reality image to the user’s eye. Therefore, because these two near-to-eye displays were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a prism-reflective or projector display for an unspecified HMD Display Optics, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
	
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock USPGPub 2015/0310668 A1 (hereafter Ellerbrock) as applied to claim 12 above, and further in view of Osterhout et al. USPGPub 20150309316 A1 (hereafter Osterhout).
Regarding claim 14, Ellerbrock teaches “the wearable optical system of claim 12,” however, Ellerbrock fails to teach “wherein the processor is further programmed to maintain the optical path visible to the user on the position of the visible work area in the presence of movement of the camera.”
	Osterhout teaches an augmented reality eyepiece “wherein the processor is further programmed to maintain the optical path visible to the user on the position of the visible work area in the presence of movement of the camera (paragraph 349: “One technique of image stabilization is performed on digital images as they are formed…  shifting the electronic image from frame to frame of the video in a manner sufficient to counteract the motion… These techniques may use a global motion vector calculated from frame-to-frame motion differences to determine the direction of the stabilization”).”
	Osterhout further teaches (paragraph 348) “The process of gathering and presenting images includes several mechanical and optical linkages between components of the augmented reality glasses. It seems clear, therefore, that some form of stabilization will be required. This may include optical stabilization of the most immediate cause, the camera itself, since it is mounted on a mobile platform, the glasses, which themselves are movably mounted on a mobile user. Accordingly, camera stabilization or correction may be required.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an image stabilization method as taught by Osterhout into the wearable optical system of Ellerbrock for the purpose counteracting the motion of the camera as taught by Osterhout (paragraphs 348-349).
	Regarding claim 15, Ellerbrock teaches “the wearable optical system of claim 12,” however Ellerbrock fails to teach “wherein the processor is programmed with a tracking algorithm that accounts for the presence or location of a fiducial, visual cue, anatomical feature or reference point, color, pattern, tool, barcode, and/or boundary in or adjacent to the position of the work area in maintaining 
	Osterhout teaches an augmented reality eyepiece “wherein the processor is programmed with a tracking algorithm (paragraph 349: “use a global motion vector calculated from frame-to-frame motion differences to determine the direction of the stabilization”) that accounts for the presence or location of a fiducial, visual cue, anatomical feature or reference point, color, pattern, tool, barcode, and/or boundary in or adjacent to the position of the work area (paragraph 349: “frame-to-frame motion differences” detects the presence or location of fiducials, features, reference points, patterns and/or boundaries) in maintaining the optical path visible to the user on the position of the visible work area (paragraph 349: “image stabilization”) in the presence of movement of the camera (paragraph 348: “optical stabilization of the most immediate cause, the camera itself, since it is mounted on a mobile platform”).”
	Osterhout further teaches (paragraph 348) “The process of gathering and presenting images includes several mechanical and optical linkages between components of the augmented reality glasses. It seems clear, therefore, that some form of stabilization will be required. This may include optical stabilization of the most immediate cause, the camera itself, since it is mounted on a mobile platform, the glasses, which themselves are movably mounted on a mobile user. Accordingly, camera stabilization or correction may be required.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a frame-to-frame motion based image stabilization method as taught by Osterhout into the wearable optical system of Ellerbrock for the purpose counteracting the motion of the camera as taught by Osterhout (paragraphs 348-349).
Regarding claim 16, Ellerbrock teaches “the wearable optical system of claim 12,” however, Ellerbrock fails to explicitly teach “wherein the processor is programmed to identify the position of the work area in an automated manner.”
	Osterhout teaches an augmented reality eyepiece “wherein the processor is programmed to identify the position of the work area (paragraph 349: “shifting the electronic image from frame to frame of the video in a manner sufficient to counteract the motion… These techniques may use a global motion vector calculated from frame-to-frame motion differences to determine the direction of the stabilization” shifting the electronic image from frame to frame to counteract the motion calculated from frame-to-frame motion differences inherently involves identifying what is in that frame and where it is located. Thus Osterhout teaches that the processor is programmed to identify the position of the work area in the acquired frame) in an automated manner (paragraphs 348-349: “image stabilization refers to data manipulation and processing. One technique of image stabilization is performed on digital images as they are formed.” thus this is done in an automated manner in that it is performed by a processor).”
	Osterhout further teaches (paragraph 348) “The process of gathering and presenting images includes several mechanical and optical linkages between components of the augmented reality glasses. It seems clear, therefore, that some form of stabilization will be required. This may include optical stabilization of the most immediate cause, the camera itself, since it is mounted on a mobile platform, the glasses, which themselves are movably mounted on a mobile user. Accordingly, camera stabilization or correction may be required.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an image stabilization method that identifies the position of the work area as taught by Osterhout into the wearable optical system of Ellerbrock for the purpose counteracting the motion of the camera as taught by Osterhout (paragraphs 348-349).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock USPGPub 2015/0310668 A1 (hereafter Ellerbrock) as applied to claim 12 above, and further in view of Hebert USPGPub 20070273983 A1 (hereafter Hebert).
	Regarding claim 17, Ellerbrock teaches “the wearable optical system of claim 12, wherein the processor is programmed to center the work area optical path on a position of the visible work area (Firstly, the work area optical path is inherently centered on the position of the visible work area because the work area optical path defines the center of the visible work area. Secondly, the processing unit is programmed to center the work area optical path on the position of the visible work area in that the cameras are “synchronized with each other so as to focus on a common spot” paragraph 9).” 
However Ellerbrock fails to teach “a predetermined time duration.”
	Hebert teaches a head-mounted display (e.g. Fig. 8A) “wherein the processor is programmed to [operate the HMD] for a predetermined time duration (paragraph 172: “the HMD system 40 may be implemented so that a selected time period of inactivity occurs before entering a stand-by mode”).”
	Hebert further teaches (paragraph 172) that a stand-by mode of an HMD can be implemented for power savings. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a predetermined time duration (selected time period of inactivity) as taught by Hebert into the wearable optical system of Ellerbrock, after which the wearable optical system enters a power saving stand-by mode as taught by Hebert (paragraph 172) because such a stand-by mode saves power as taught by Hebert (paragraph 172).
	Note that the combination of limitations “wherein the processor is programmed to center the work area optical path on a position of the visible work area for a predetermined time duration” is considered to be met by the combination of references, i.e. to logically flow from the teachings of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872